Motions Granted; Order filed March 25, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00940-CR
                                  ____________

                  QUINCY MICHAEL MCCRAY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 10-10470


                                    ORDER

      This is an appeal from the revocation of appellant’s probation. Thomas John
Burbank was appointed to represent appellant in the appeal. On February 6, 2014,
appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit pursuant to Anders v. California, 386 U.S. 738 (1967).
Counsel also filed a motion to withdraw from representing appellant.
      On March 5, 2014, appellant filed a motion to substitute retained counsel,
Bruce N. Smith, for his appointed counsel. No opposition was filed. Accordingly,
we GRANT both Thomas John Burbank’s motion to withdraw and appellant’s
motion to substitute Bruce N. Smith as his appellate counsel.

      We STRIKE the Anders brief filed February 6, 2014. Appellant’s brief shall
be due on or before April 24, 2014.

                                  PER CURIAM